                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE




Michael Larkin

     v.                                      Case No. 19-cv-102-LM



Strafford County Department of
Corrections, Superintendent et al




                                 ORDER



           After due consideration of the objections filed, I herewith

     approve the Report and Recommendation of Magistrate Judge Andrea

     K. Johnstone dated January 13, 2020.   As an additional ground for

     denying the motion for a preliminary injunction (Doc. No. 12)

     that is the subject of that Report and Recommendation, I note

     that injunctive relief is no longer available to Mr. Larkin with

     respect to any conditions at the Strafford County House of

     Corrections.   The record shows that in February 2020, he was

     transferred to a facility in Massachusetts.    See Ford v. Bender,

     768 F.3d 15, 29 (1st Cir. 2014) (prisoner’s claim seeking

     injunctive relief for prison conditions is generally mooted by

     his transfer, as “‘he no longer has a legally cognizable interest

     in a judicial decision on the merits of his claim’” (quoting
      Incumaa v. Ozmint, 507 F.3d 281, 287 (4th Cir. 2007))).


                                      ____________________________
                                      Landya B. McCafferty
                                      Chief Judge


Date: February 27, 2020



cc:    Michael Larkin, pro se
      Christine Friedman, Esq.
